IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                     : No. 413
                                           :
DESIGNATION OF CHAIR AND VICE-             : MAGISTERIAL RULES DOCKET
CHAIR OF THE MINOR JUDICIARY               :
EDUCATION BOARD                            :
                                           :
                                           :
                                           :

                                        ORDER


PER CURIAM


         AND NOW, this 18th day of April, 2017, Nathan N. Firestone, Esquire, is hereby

designated as Chair, and Barbara A. Zemlock, Esquire, is designated as Vice-Chair, of

the Minor Judiciary Education Board, commencing July 1, 2017.